DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  In the last line of both claims, “a fluid” has been replaced with -fluid-.  Appropriate correction is required.
 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 10-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClurken, U.S. 7,537,595 (hereinafter McClurken).
Regarding claims 1, 13, and 15, McClurken discloses (note figs. 1, 7, and 61-65) a surgical device comprising: a cordless handpiece (note col. 12, line 47 – col. 13, line 9) having a handle, a rigid shaft necessarily extending axially and distally from the handle (note col. 20, line 60), an energy source, and a distal ‘fluidless’ thermal assembly (i.e., capable of not having fluid therein, such as before/after use), the handle including a binary activation (on/off) switch (note col. 9, line 31) and configured to be held in a user’s hand and operated to control one function; the thermal assembly having an electrically/thermally insulative substrate (26) that provides a ‘blunted’ shape (see rounded distal tip) of the thermal assembly with a ‘protuberant portion’ (i.e., enlarged distal portion of ‘5s’ as seen in figs. 61-64, excluding the narrower proximal region), and an electrically resistive heating element (‘29’ and ‘30’ – note col. 24, line 4; col. 10, line 30) electrically coupled to the switch and necessarily ‘plated as a smooth exposed plating surface’ on the protuberant portion of the substrate, the resistive material having the claimed thickness (note col. 26, line 48), the thermal assembly capable of performing the claimed function (e.g., applying thermal energy without a fluid, at least temporarily).  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 3 and 4, McClurken discloses (see above) a device comprising a ‘controller’ (6), wherein the device is capable of performing the claimed function.  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 5 and 10, McClurken discloses (see above) a device made up of the claimed materials (note col. 29, line 5; col. 21, line 49). 
Regarding claims 6 and 7, McClurken discloses (see above) a device wherein the resistive material is necessarily formed as a ‘plated trace’ on the substrate in a helical configuration (see fig. 61).
Regarding claims 11 and 12, McClurken discloses (see above) a device comprising a lubricious PTFE coating (note col. 21, line 49).

Response to Arguments
Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive.  Regarding Applicant’s arguments against references, Examiner respectfully disagrees.  More specifically, Examiner maintains that the claims have been met as they are currently written, due to the breadth of limitations such as “blunted shape” and “protuberant portion” (see interpretation above).
In response to applicant's argument that McClurken would not read on the ‘fluidless’ and ‘without fluid’ limitations, it should be noted (as stated previously) that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Applicant is encouraged to structurally amend the claims (e.g., focus on lack of lumens, or something comparable) to describe this ‘fluidless’ feature.  However, it should be noted that there are other references (e.g., see paragraph 2 of U.S. 2008/0208189) that teach comparable systems that can selectively use fluid.  
Therefore, Examiner asserts that the claims are still met in view of McClurken and Stulen, as can be seen above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794